OPINION ON MOTION FOR REHEARING
On original submission, we declined to address the merits of Peña’s first point of error because his brief failed to point to any objection to the forensic technician’s testimony that the DNA samples taken from the victim’s blood matched the DNA samples taken from the blood stains on Peña’s shirt. By motion for rehearing, Peña now points to his “chain-of-custody” objection, made outside the presence of the jury, to the testimony of Judith Floyd, the forensic technician who conducted the DNA testing of the blood samples taken from the victim and from Peña’s shirt. Therefore, we will address the merits of his first point. Peña contends that the trial court erred in admitting the results of DNA testing into evidence because the State failed to show, by establishing a proper chain of custody, that the blood tested was in fact the blood taken from the victim.
Dr. Arthur L. Raines, the county medical examiner who conducted the autopsy of the victim on February 26, 1991, testified that two red-topped tubes of blood were taken from the victim’s body during the autopsy by Sally Messick, a nurse under his supervision. According to Dr. Raines, the samples were stored in the medical examiner’s section of the laboratory refrigerator. His records indicated that no one else gained custody of the blood samples until they were transferred to Glen E. Thompson, a deputy sheriff for Johnson County, on August 1, 1991.
Glen Thompson testified that he picked up the blood samples from the medical examiner’s laboratory on August 1,1991. According to Thompson, Dr. Raines supervised the packaging of the blood samples in breakproof containers.' Thompson took the samples directly to Dallas and delivered them to an evidence coordinator at Gene Screen, a private DNA testing laboratory. The evidence coordinator signed the chain-of-custody form, recorded the samples in the laboratory log, and gave Thompson a receipt.
Judith Floyd testified that she received the blood samples on August 1 and that they were stored in a locked laboratory until she began the testing on August 5. According to Floyd, after being assigned a sample for testing, she is the only one who handles that sample until it is returned to the agency which initially referred it to Gene Screen. Finally, Floyd testified that the samples were returned to Thompson on November 19, 1991.
Peña’s complaints regarding the chain of custody center around the State’s failure to call Nurse Messick to testify at trial. Because Dr. Raines testified that Mes-sick drew the blood under his supervision, testimony from the nurse who actually drew the blood was not necessary.1 Dr. Raines also testified that the blood was appropriately labeled and that there was no reason to believe that anything out of the ordinary *152routine for handling blood occurred in this ease. Minor theoretical breaches in the chain of custody will not affect admissibility in the absence of affirmative evidence of tampering.2 Further, Rule 901(a) of the Texas Rules of Criminal Evidence provides, “The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.”3 As long as the trial court believed that a reasonable juror could find the evidence has been authenticated or identified, the court should admit the evidence.4 We consider the demonstrated chain of custody sufficient to establish that degree of security and evidentiary integrity justifying admission of the DNA test results through the forensic technician’s testimony.5 Accordingly, we overrule point of error one.
We deny Peña’s motion for rehearing.

. See Yeary v. State, 734 S.W.2d 766, 769 (Tex.App.—Fort Worth 1987, no pet.).


. Moore v. State, 821 S.W.2d 429, 431 (Tex.App.—Waco 1991, no pet.).


. Tex.R.Crim:Evid. 901(a).


. See Coleman v. State, 833 S.W.2d 286, 289 (Tex.App.—Houston [14th Dist.] 1992, pet. ref'd).


. See Stone v. State, 794 S.W.2d 868, 870 (Tex.App.—El Paso 1990, no pet.).